Citation Nr: 0006791	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  94-41 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a seizure 
disorder, currently rated 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an increased (compensable) evaluation for 
residuals of fractured tibias.

REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney 
at Law

ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
February 1964 and from June 1966 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Houston Regional 
Office (RO) May 1992 rating decision which denied an 
increased evaluation for a seizure disorder, rated 20 percent 
disabling; by February 1994 rating decision the RO denied a 
claim of entitlement to TDIU; in January 1998, service 
connection for a respiratory disorder, a skin disorder and 
PTSD was denied as well as a compensable evaluation for 
service-connected residuals of fractured tibias.

In addition, by October 1994 rating decision, the RO denied a 
compensable evaluation for the veteran's service-connected 
bilateral hearing loss.  By VA Form 9, received in September 
1995, he took exception to the RO denial of this claim.  It 
appears that he has not yet been provided a Statement of the 
Case as to this issue.  Appellate review of this claim is 
deferred pending completion of the procedural development 
requested below via remand.  38 U.S.C.A. § 7105.

In August 1999, the RO increased the evaluation of the 
veteran's service-connected seizure disorder from 20 to 40 
percent disabling.  On a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law; it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  Thus, the veteran's claim for an increased 
evaluation for a seizure disorder remains in appellate 
status.

In his April 1993 substantive appeal, the veteran notified 
the RO that he wished to appear at a hearing at the RO before 
a member of the Board.  In October 1999, he notified the RO 
that he no longer desired a hearing.  38 C.F.R. § 20.704(e) 
(1999).

The claims of service connection for a respiratory disorder, 
a skin disorder and PTSD and an increased evaluation for 
residuals of fractured tibias are addressed below in the 
remand portion of this decision. 

The veteran's TDIU claim is moot.  In view of the favorable 
action below, increasing the rating of his seizure disorder 
to 100 percent, he is not eligible for a TDIU.  See Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent).


FINDING OF FACT

The veteran's service-connected seizure disorder is shown to 
have been productive of four to five major seizures per month 
over the last year.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for a 
seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 1999); 38 C.F.R. §§ 4.3, 4.7, 4.41, 4.42, 
4.124a, Diagnostic Codes 8910 and 8911 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected seizure 
disorder has been productive of four to five major seizures 
per month over the last year.  Thus, he maintains that a 100 
percent evaluation is warranted for his seizure disorder.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
seizure disorder is well grounded under 38 U.S.C.A. 
§ 5107(a), as it is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contention concerning the severity of his seizure 
disorder (within the competence of a lay party to report) is 
sufficient to well ground the claim.  The facts relevant to 
this issue have been properly developed and the duty to 
assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's seizure disorder is evaluated under the general 
rating formula for major and minor seizures pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 8911.  
Diagnostic Code 8910 provides that a 40 percent rating is 
warranted for an average of at least one major seizure in the 
last six months or two in the last year, or an average of at 
least 5 to 8 minor seizures per week.  A 60 percent rating is 
warranted for an average of at least one major seizure in 
four months over the last year, or 9 to 10 minor seizures per 
week.  An 80 percent rating is warranted for at least one 
major seizure in three months over the last year, or more 
than ten minor seizures weekly.  A 100 percent rating is 
warranted when the veteran's disability results in an average 
of at least one major seizure per month over the last year.  
38 C.F.R. § 4.124a.

To warrant a rating for epilepsy, seizures must be witnessed 
or verified at some time by a physician.  As to frequency, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

On VA neurological examination in July 1993, the veteran was 
diagnosed as having intractable seizures which rendered him 
unable to work.  VA neurological examination in June 1994, 
contains an assessment that he was having two to three 
complex partial seizures per month.

When he was seen on an outpatient basis in June 1997, it was 
noted that the veteran stated he had 4 seizures in April and 
May.  On VA neurological examination, later in June 1997, the 
veteran was described as having six complex partial seizures 
per month and one or two grand mal seizures per month, but it 
was noted that there was no objective documentation of same.

Post-service VA outpatient treatment records show that the 
veteran was seen with complaints of a seizure in April 1999.  
He also reported that he had three to four seizures each 
month.  He was assessed as having seizures.

In August 1999, the veteran's wife reported that she had 
observed him have four to five grand mal seizures and three 
to four petit mal seizures each month.  She indicated that 
the seizures last from 3-5 minutes each, after each is 
completed, he is extremely tired and must sleep for hours.  

On review of the claims folder, the Board finds that a 100 
percent evaluation is warranted for the veteran's service-
connected seizure disorder.  A 100 percent evaluation 
requires that the evidence show that his seizure disorder 
results in an average of at least one major seizure per month 
over the last year.  Recent evidence reveals precisely this.  
In particular, in an August 1999 statement, the veteran's 
wife reported that the veteran had four to five grand mal 
seizures each month.  The Board finds that her statement is 
credible and consistent with the veteran's contentions.  The 
Board also finds that her statement is verified by the April 
1999 VA outpatient treatment record which includes an 
assessment of seizures and a notation that the veteran had 
three to four seizures each month.  Moreover, the June 1997 
VA neurological examination report shows an assessment that 
the veteran was having one or two grand mal seizures per 
month.  While this assessment was rendered nearly three years 
ago, the Board finds that it further corroborates the August 
1999 statement from the veteran's wife.  Her assertions in 
August 1999 as to the frequency of the veteran's seizures are 
competent, consistent and verified by VA physicians pursuant 
to 38 C.F.R. § 4.121.  This recent evidence suggests very 
strongly that the veteran's seizure disorder produced at 
least one major seizure per month over the last year.  Thus, 
a 100 percent evaluation is believed to warranted for his 
seizure disorder under Diagnostic Code 8910.


ORDER

An increased rating for a seizure disorder is granted to 100 
percent, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

As reported earlier, by VA Form 9 received in September 1995, 
the veteran took exception to the RO denial of a compensable 
evaluation for his service-connected bilateral hearing loss.  
A Statement of the Case has not yet been issued on this 
issue, as required by law.  38 U.S.C.A. § 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The record discloses that, following issuance of the April 
1998 statement of the case on the issues of service 
connection for a respiratory disorder, a skin disorder and 
PTSD and entitlement to a compensable evaluation for service-
connected residuals of fractured tibias, additional evidence 
was received by the RO.  In particular, copies of medical 
records from the VA, Social Security Administration (SSA) and 
private physicians were associated with the claims folder.  
However, there is no indication that this evidence was 
formally reviewed by the RO in any rating action pertaining 
to the aforementioned claims on appeal.  As this evidence 
includes nonduplicative findings pertinent to the claims of 
service connection for a respiratory disorder, a skin 
disorder and PTSD and a compensable evaluation for residuals 
of fractured tibias, a referral to RO for review and 
preparation of a supplemental statement of the case is 
appropriate.  See Thurber v. Brown, 5 Vet. App. 119, 124 
(1993); 38 C.F.R. § 3.103(d) (1999).

Evidence received pursuant to 38 C.F.R. § 19.37(b) must be 
referred to the RO unless such consideration is waived by the 
appellant or representative, or unless the Board grants the 
benefits requested on appeal.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (1999).  No such waiver is in evidence.

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should prepare and send the 
veteran and his representative a 
Statement of the Case regarding the issue 
of entitlement to a compensable 
evaluation for his service-connected 
bilateral hearing loss.  The veteran must 
be advised of the time limit for the 
submission of a substantive appeal.  
Thereafter, if the issue is perfected by 
timely-filed substantive appeal, the case 
should be returned to the Board for 
review.  38 U.S.C.A. § 7105.

2.  The RO should readjudicate the issues 
of entitlement service connection for a 
respiratory disorder, a skin disorder and 
PTSD and entitlement to a compensable 
evaluation for residuals of fractured 
tibias.  In so doing, the RO should 
specifically document consideration of 
the copies of medical records from the 
VA, SSA and private physicians which were 
associated with the claims folder 
subsequent to the April 1998 statement of 
the case.

If the benefits sought on appeal are not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
The veteran may submit additional evidence and argument on 
the matters remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



